19-23185-rdd    Doc 4   Filed 06/17/19   Entered 06/17/19 14:20:28   Main Document
                                         Pg 1 of 1

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------X

In re                                          :

RETRIEVAL-MASTERS CREDIT                       :     Case No. 19-23185 (RDD)
BUREAU INC.,
                                               :
                    Debtor.                          Chapter 11
                                   :
-----------------------------------X

                           NOTICE OF APPEARANCE
                   AND REQUEST FOR SERVICE OF DOCUMENTS

          PLEASE TAKE NOTICE THAT, pursuant to Section 1109(b) of
Title 11 of the United States Code and Rules 9010 and 2002 of the
Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), the
United States Trustee for the Southern District of New York by Serene
K. Nakano hereby appears in the above-captioned proceedings. It
is requested that hard copies of any and all notices, pleadings,
and orders be sent to:

               Office of the United States Trustee
               U.S. Federal Office Building
               201 Varick St., Room 1006
               New York, New York 10014
               Att: Serene K. Nakano
               (tel) (212) 510-0505
               (fax) (212) 668-2255

           PLEASE TAKE FURTHER NOTICE, that, pursuant to Rules 2002
and 9007 of the Bankruptcy Rules, the foregoing request includes
not only the notice and papers referred to in the rules specified
above, but all other notices and papers of whatever kind, which affect
the above-captioned debtor (the “Debtor”); property in the
possession, custody or control of the Debtor; or the above-referenced
case.

Dated:         New York, New York
               June 17, 2019
                                         WILLIAM K. HARRINGTON
                                         UNITED STATES TRUSTEE

                                 By:      /s/ Serene K. Nakano
                                         SERENE K. NAKANO
                                         Trial Attorney
                                         U.S. Federal Office Building
                                         201 Varick St., Room 1006
                                         New York, New York 10014
                                         (212) 510-0505
